

116 HR 1589 IH: Paycheck Protection Program Loan Forgiveness Flexibility Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1589IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Rosendale (for himself and Mr. Donalds) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to modify the exemption for re-hires for loan forgiveness under the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Paycheck Protection Program Loan Forgiveness Flexibility Act of 2021.2.Exemption for re-hires for loan forgiveness under the paycheck protection program(a)In generalSection 7A(d)(5) of the Small Business Act (as redesignated, transferred, and amended by section 304(b) of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260)) is amended—(1)in subparagraph (B)(i)(II), by striking not later than and all that follows through covered loan) and inserting not later than 90 days after the termination date of all State or local COVID–19 emergencies applicable to the location of the eligible entity, if such date occurs after disbursement of the covered loan;(2)in subparagraph (B)(ii)(II), by striking not later than and all that follows through covered loan) and inserting not later than 90 days after the termination date of all State or local COVID–19 emergencies applicable to the location of the eligible entity, if such date occurs after disbursement of the covered loan; and(3)by adding at the end the following new subparagraph:(C)State or local COVID–19 emergencyThe term State or local COVID–19 emergency means a public health emergency declared by a State or local government because of the COVID–19 pandemic..(b)Applicability(1)In generalExcept as provided in paragraph (2), the amendments made by subsection (a) shall apply to any covered loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.(2)Exclusion of loans already forgivenThe amendments made by subsection (a) shall not apply to a loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) for which the borrower received forgiveness before the date of enactment of this Act.